OFFICE      OF THE   ATTORNEY    GENERAL   OF TEXAS
                                   AUSTIN




Eononblo    Traylor Rurrrll
Dimtrlot  Attornmy
76th Judicial    Dlatrlot
Yt. Plenaant,    Texas

D6ar airr




                                            i 28, 1944, you robmlt
                                            ra.
                                             v     opinion 0r thir
                                            a fraa your lotkr arm
rubmtantia1l.y    rm
                                         lpoaltory   bank
                                         ha.WtCellmotorli
                                      date &ax08 are. oon-
                                     agraog,&Cher liltan   Ithe
                                     rrlr County, bs$orr
                            m due the Collrotor    r0r the
                            ts taX86, and
                           who 16 the proper parson,  or
                           auak approval end the prooadurr
      a8arrsary     there to 1
             3." Are aonth2.y   reportn shoring lotor rehlclr
      regletretion     feea oolleotsb   rsqulrod to be epprovad
      by the Copunlsslonare*      Court or moaa other egenoy or
      person;      end
Ron. Traylor    Ruaaell,   Pa&e 2


             4. If suck report8        are riot required to
      be approved by .soma eganoy, or pareon, Is th8
      dapoaltory      bank llebla    to the County for par-
      mlttlng    the Collrctor     to raoelvs    oomalaalona
      for the oollsotione        of tha mama evan t&ough
      tha Colleotor      may make an error and rroolvm
      more oomiaIaaIon than ha la satltl~d          to; In
      other words, Is the 48poaItorp benk raqulnd
      in effect     to audit auah aooounta to see that
      the Collsotor      Is rso~IvIng     the propmr oomala-
      alons?
           The monthly report refarred    to In your requrat Ir
not to be oonfurad with the fiaoal    re ort requlr#d     by hrtlolr
3897, but we oonstrua gour request    so Pely aa rsletIng    to with-
drarala prior to Its epproral   or mattloment     made with tha Cosp-
troller an cortenpleteb  wlthln Artlolaa     3896-3901 Inolualva,
V. A. C. 5.
             In our oplnlon Ho. O-1090, approved July 31, 1939,
$ oopy or whfoh Ie hanto        attaohed,    10 hald that where e Tax
Collabtorwas oompmmtrd          on an gnual      rrs barn18 and dipoalted
the fear and oommIaaIons he would br authorirad              under law to
retain    In tb dapoaltory     bank, tha bank'ha8the rI&t          to ro-
quira 6UOh flduoiary     ofrioar    to Wnlrh       pm0r   or the aaount
lagsll~    due tha Tax-Collrotor     am a oondltlon      prooedrot   to the
wIthdrawa     or mame.   Thr mtatutea thereIn        cited es6 partioclnt
to thir Inquiry and we consider         maren without recopyIn       thsa at
le    th, wishing  to poiut out, how8Wr. that Paragraphs Nos. 4,
53      ana 7 or Article   7260 and NOS. 4, 5 and 6 or ArtIole           7261
wara omlttrd ee Irrrlavant       to the question      oonaIderrd   In the
above 0FfnIon.     &+a406a It partlnmt         hare t0 Sat forth SW&I
psre@rapha 4, 5 and 6 of Artlolo          7861, readlag as follows:
            O4. At the aaxt regular meting      or ths
      ,CommIrslonars Court, thr Tax Collector    shall ap-
      pear befOx    maid Court and m&e a 8uamarIzod stfito-
      wnt,   showlag the disporrltion  or all oogeys,   both
      or the Stats end oounty, oollaotad     by hIi% during
      th6 previous   three (3) sontha.   Said statement
      muet ehow that all taxes cum. the Stats have bean
Ron. Traylor    Rua6611,   Pqgo 3


      pronptly rsaiitted  to tha State Trsaeury at ths
      and of each nonth, and all tare6 due the oounty
      have bean paid ov6r promptly to the County
      ‘IYsaaurar and ah611 flls  proper vouchsre and M-
      WJiFt5   ahOWiK@ 66m6.

             “5.   The CoamlaaIonera Court ah611 6xamIns
     such atatsnent     snd vouohara, togathrr    with an
     It6mlzod report and tax rrorlpt        atubr fllod eeoh
     month, and shall aompsr6 the away with the tsx
     rolls    (md tax reorlpt   etuba.    If round uorreot
     In every partloular,     and If th6 Tax Colleotor
     h6a prap6rl.y aooountad for all hx66 001180t04,
     6s provldsd sbovr, ths Coa!6Ia6Ion6ra Court shall
     rntrr an or&or approving       6aId report,  and the
     ~l;;;6;pprovIng     ammo shell    bs rroordrd In thr
                .
           “6.  Th6 Tax Collootor     shall  flually   adjust
     and settle  hi6 aooount with tha CommIaaIon6ra
     Cuurt for tha county. tax86 00116cto6,        at the 86me
     tlm and In th6 amno manner as Is provIdrd In tha
     fOrmgk&& Atticlo    In his aottlreunt      with the Stat&
     Acts 1893, p. 90; 0. L.      vol. 10, p.      20;  Aotcl
     1937, 45th tie.,  p.  1.328,  oh.  491,   8 1 .*
             The ~666 or Nsw Am6trrdam Osaualty       Co. vs. Plrat
Rational    Benk, 134 8. Vi. (24) 470, Involved      a ault by tha
Pl6lntlrr    a6 aur6ty on the bon4 of th6 T6x Assasaor and Col-
laotor against      the dspoaltory     bauk for loss wEt6In66  a6 a
re6ult    or wr~rqml     appropriation    0r 6xoaaa rr.6. Refsrrlng
In Its opinion       to ArtIal6   7260 and 7261, V6rnon’a Annotated
Civil Statutes,       In the%& sntlraty,    th6 Bl Paeo Court of Civil
Appeal6 enld, and w6 qtiotsr
            “‘rh666 portions   or th6 statute   86em to us
     to plainly    forbid ths pagaent to Ohs county Ool-
     lactor    from the public money In the de-pository
     0r hi6 eerned r6e6 until his aeoounts are approv64
     by th6 oomml6e.lon6rs*      court.  Austin v. Klssr,   Tex.
     Clv. App.. 277 S.W. 411, afilrmed,        T6x. Corn. App.,
     286 S. vi. 1082;      Knight v. Harpsr, T6x. CIv. APB.,
     279 S. ::‘. 589, 590;     Austin v. FOX, Tex. Civ. App.,
     297 S. w. 341, 343.”
            The forerain      oaa6 in clted aa authority   by the
5th Ciroult    Court ot Aqxala     in Citizen’s  ?;utioaal &XL%of
“iaco v6. IIdolity    and ZMposlt Coqahy ol &zyland,       117 .L’ccI.
 (26) S52, aartiorori    dsniad,   61 5. Ct. 947, whersln it was
held that the C;Lunty Commtasioneta were tha only mea tluo
ti;aC the power or sutllorlty    to approve feea of thi3 Tax-:.sses-
sor and Collector.
              Articls    1637, Revised   Cl+!1    Statutes,     1925,   pro-
vldee:

                “To axa.nin% iiA%nC% %OooUnts.--The 001&111ie-
          alnners ccx.trt shail,   ‘at aneh meular    term, cx-
         amins all accoslnte 6nd rcoorts      r%latln(S to the
          tinanoea of t&a oounty, and coolpars the. aame
         with the voucher% sccoapanyirq       $h%a, and o%use
         such oowx.otionr     ‘to be n%d%as are necestmx.v,
         in ordrr tc sake said Doaounts end renorte         oor-
         r%ut, and ah811 onuee fill Ortl8rS sada by tbsrii,
         sF,“ert%lnlne, tc safd aooounta and rapcrts,       to b%
         properly %nt%xod upon tha minutes of %aId oourt
         ‘anti noted upon %a10 accounts     and r%portsew
           .hrticls    3696, V. A. C. 3 . , prOVid%%that in CCunti%%
haring no county aubltor,      it shall   be tha duty of the corolla-
slcaers~  court to make tha exaainotion       of the books and aooounta
of each district,      oounty end precinct   officer ahov;irr,c: all fess
end comisslons      earned by hfm.
           Article '3897 of such Statutes,     contains  the provision
requiring  a copy of the fleeal    rsport   (on form designeted     and
aTproved by the Stnts Auditor)     to ba’fllad   with the County Aud-
itOF, if %lny; othsmisa,    SS.P%co be filed     witk the oommiasionsrs~
court, an$ Artlo>.% 3899 (a) rel;uZes to tha morn .:mnthly expsnse
report repuirsd   ox enoh Tax ;\saes%or and Colloctnr     com!enaat%d
or: c Me     basl$.

              .“zt~ola   3937, v. A. C. s.,      conbe.ix     thu followi~
prcviaion:
              ,* . . . .
    Hon. Traylor      Russ%ll,     Pags   5


                 “Tha commisaionsrs~       oonrt shall allow ths
          %SS%SSor Or taxes Such auma of .%onsy to bs paid
          mnthly      rrom ths ocunty tr4aSury. a6 .xay ba neoes-
          aery to pay for clerical        ‘ffork, tekfng ssseismente
          and .JakiJI& OUt the    tax rolls     Ot the oounty,    (duah
          su!aa SO allowed    to be dsducted frog th% asouSt al-
          lowrd to the na86Saor as co% %n%atIoS upon th%
          olroplation    of Said tax rolls f* progidsd,        the
          amount allowed the esseSeor          bi thu oo~iaeionors’.       ,;
          court shall     not sxcesd  the oo;lp%nsation that may
          br due by county to him for aaSeSs1ng.n
!              Artiolr  3939, R. C. EL, 1925, provides   for cud
    fixes  the oommiasloa payeble to ths Tax Aososrtor and Collaotor
    rOr the oollsotion   of both Stats and oounty taxre.
i
               Under ths foregoing     authorities,    thr oommlrsionsre~
    court la th% only lrgally     aonetltut%d     gw%rumntal    body or
    agenay authorlzsd   to ,approo% the monthly r%portS ct ths Tex
    Assa%Sor end Collector    of Korria County.       Thsro is no author-
    itg for thr county dspoeitory      requlrlng    auoh r%port% to bs
!   approrsd by any othsr govarmmntal         ag%noy aa a condition    pra-
    c%d%nt to the withdrawal    of ooePlieeione     %am%d by the Tax
    ASS%aSor and Collsctor    and dspositsd      In th% d%poaitorp bank.
                It   is,    thereron,
                                our opinion    that your question
    Eo. 1 ba and it        is h%r%by answersd
                                         In the mgativs.    Thie
    disposes of question ho. 2 Submitt%d oondltionally    and baaad
    upon en afflrmetiva  6nSwm to qasstion   No. 1.
                 It was hsld In Ammarl6an Surety Company OP New York
    vs. #apner &%tinnal Bank, 13 r6a. Supp. 295, that there was
    no law which required      tha recsipts     from motor vehlcls     regle-
    trations   to be d%posit%d ln any particular         institution.      SlAO%
    a% ar% considering     eolaly   tha officer’s    oommiaaione, and undsr
    the t declaicn,   Said comniaslone      r%mein solely     und%r ths control
    of the officar    insofar    ~8 the depository    bank ia concerned.
               . reporting
               f!               nnd aooou,nting to the State and oounty
    for the funds collaotsd       undar ths Motor Vehicl% hegiatration
    Aot is s neoesoary     port   oi   ths Tax Aeaessor end Colleotorl%
    duties since he perlams         such dutim   as a Fart or the OffiOlal
Hon. Traylor   Ruamll,    Page 6


dutlrs     of his offior as Tax Aeesseor and Collector.    Harris
~;;;ltg9~.    Hall 172 S, W. (26) 691, State v. Glass,   167 S. W.
               Under tha latter  ease  the Court held that suoh
fees ear&d by the Tax Assessor &d Collector         was B roe or
orrice snd must ba rooountad rar.
                 Under question     No. 3, you rarer to automobile
re,qIstretIon    rsoeipts,    presumably   oollsotad    undrr ArtIole
6675a-lOa,     V. A. C. 8.     We give primary oonaldetatlon       therr-
rors to those fees provided         In Artlole    6675a-11.    EFeare not
advised,     howGv%r, In what manner they atra daporlkd          and held
by the depository       bank.   RsIng Is.38 0r 0rr100, Harris county
v. Hall, supra, they are to be accounted             ror by the OrfIorr.
               Article   6675a-11,   V. A. C. S.,    aontalna   the
roilowing provision:
               ”       Out or the oompenaatlon      80 allowed
     County TaGoileotora,       It iB hereby expressly      pro-
     vided and raquuirsd that they shall       pay #a entire
     axponas or issuing    all license   rsoeipts   and nuabor
     plator and. ohauiieura    badges Issued pursuant harmto,
     including   the oost or l.bor psrrorm@d In Issuing
     aald rsoelpts,   numbor plates    and badera and the
     cost of postage used in mailing      55meto applloanta.n
                  bhethsr or not the monthly expense report of tha
off’lcsr,    Artlals     3899 (a), Inoludss   or ehould Include euah isas,
If material,      Is not desmcid neoaeaary     to decide.    Slnao you state
the Cormnlaaloners* Oourt Is approving           a monthly raport of suoh
fees,     It would appear that your question        of withdrawal  of these
funds arrects        only tha depoaltory    bank.
               ‘In amswer to your  question       No. 3, It I0 our
opinton that the Commlaslonsr~e     Court      la required,   at each
regular  term to look into and exemina         the reports   and aocounts
relatlog   to the rinanoea or ths county         as provided In Article
1637, R. C. S., 1925.     This stetuta    la     to be eonstrued  with
Art1016 3899 (a), V. A. C. 8.        .
              Insofar es the iaote submitted    relste to questIon
Ro. 4, It appears that aana primarily    oonoerns the tax assessor
and oollector  and the depository  bank.   W8 say this for the
  Hon. ‘Baylor    Ruresll,    Page 7


  reason that Wee and oommisslons             earned by the oiflorr      and ool-
  looted within the limits         of the annual aa~lmum and exoe8a toss
  he is entitled     to retain     are not etrlotly     the property of thr
  Stats or oounty but are ooneldrred            public f’unda where drpoaltsd
  In the daposltory       bank uneagregatsd,       and we oannot aasuma any
  unlauf’ul withdrawal      or State run4s lnvol~~d.          At most, the
’ quratlon   or llabllity     on thr part of the doporitory          bank 18
  one or raot, dependent fUrther upon a situation               oonrrontlng
  you as would propsrlr       ralas   the question.       At any euoh time
  you are uonfrontod with a question            of aotual   lose or State or
  County runde 88 a rsrult        of withdrawals      by the Tar Asersaor-
  Collrotor   iron tb drpoaltory         bank, we will be only too glad
  to go Into the question        of liablllty      by considering    all faots
  in oonnrotlon    thsrewlth.
                                                  Youra vary    truly
                                             ATTORNEY
                                                    jX+SAL         OF   Jl’EXAS